                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MOISES HERNANDEZ,                         :
                                          :
            Petitioner,                   :   Civ. No. 17-4582 (RBK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   OPINION
                                          :
            Respondent.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

       Petitioner, Moises Hernandez, is a federal prisoner proceeding, through counsel, with a

motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. For the reasons

set forth below, Petitioner’s motion will be denied and a certificate of appealability shall not issue.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On May 7, 2008, Petitioner pleaded guilty to Conspiracy to Distribute and Possess with

Intent to Distribute Cocaine Base, contrary to 21 U.S.C. §§ 841(a) and (b)(1)(C), in violation of

21 U.S.C. § 846 and Use of a Firearm in Furtherance of a Drug Trafficking Offense that Caused

Death, in violation of 18 U.S.C. §§ 924(c) and (j). (ECF No. 12-2, at 1.) On December 20, 2008,

Petitioner was sentenced by this Court to 330 months incarceration. (Id.)

       Petitioner appealed to the United States Court of Appeals for the Third Circuit. See United

States v. Hernandez, 378 F. App’x 145 (3d Cir. 2010). On May 6, 2010, the Third Circuit denied

Petitioner’s appeal, affirming both his conviction and sentence. See id. at *7. The United States

Supreme Court denied Petitioner’s writ of certiorari. See Hernandez v. United States, 562 U.S.

398 (2010). In 2017, Petitioner filed the instant motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. (ECF No. 9.) Petitioner’s sole ground for relief is that, pursuant to
Johnson v. United States, 135 S. Ct. 2551 (2015), his conviction under 18 U.S.C. § 924(c) should

be invalidated as unconstitutionally vague. (ECF No. 9, at 4.) Respondent filed an answer

opposing the petition. (ECF No. 12.)

II.    LEGAL STANDARD

       Under 28 U.S.C. § 2255, a motion to vacate, set aside or correct a sentence of a person in

federal custody entitles a prisoner to relief if “the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). When considering a § 2255 motion, a district

court “ ‘must accept the truth of the movant’s factual allegations unless they are clearly frivolous

on the basis of the existing record.’ ” United States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015)

(quoting United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005)). Additionally, a district court

must hold an evidentiary hearing on the motion if “ ‘the files and records do not show conclusively

that [the movant] was not entitled to relief.’ ” United States v. Tolliver, 800 F.3d 138, 141 (3d Cir.

2015) (alteration in original) (quoting Solis v. United States, 252 F.3d 289, 294 (3d Cir. 2001)).

III.   DISCUSSION

       Petitioner argues that the statute he was convicted under for his use of a firearm during a

drug trafficking offense, 18 U.S.C. § 924(c), should be rendered unconstitutionally vague because

it contains a residual clause that is similar to the one invalidated by the Supreme Court in Johnson.

(ECF No. 9, at 4.) Petitioner argues that § 924(c)’s crime of violence residual clause is “similar if

not equivalent” to the Armed Career Criminal Act’s (“ACCA”) violent felony residual clause

which was determined to be unconstitutionally vague in Johnson. (Id.) The Government,

however, argues that Johnson’s holding does not apply to convictions, such as Petitioner’s, which



                                                  2
were predicated upon drug crimes and not upon § 924(c)’s residual clause. (ECF No. 12, at 2.)

The Government asserts that Petitioner’s argument is without merit and falls outside the purview

of Johnson. (Id.)

       Under 18 U.S.C. § 924(c), it is a crime for an individual to use or carry a firearm during,

or in relation to, a drug trafficking crime or a crime of violence. See 18 U.S.C. § 924(c). Section

924(c) defines a drug trafficking crime as any felony punishable under the Controlled Substances

Act (21 U.S.C. et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.),

or Chapter 705 of Title 46. See 18 U.S.C. § 924(c)(2). Section 924(c) separately defines a crime

of violence as any felony which:

               (A) has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another [the
               “elements clause”], or

               (B) that by its nature, involves a substantial risk that physical force
               against the person or property of another may be used in the course
               of committing the offense [the “residual clause”].

18 U.S.C. § 942(c)(3).

       In Johnson, the Supreme Court held a similarly worded residual clause in the ACCA’s

definition of a “violent felony” was unconstitutionally vague. See Johnson, 135 S. Ct. at 2557.

Under that residual clause, a violent felony was defined as, “any crime punishable by

imprisonment for a term exceeding one year” that “otherwise involves conduct that presents a

serious potential risk of physical injury to another.” See id. at 2555-56. The Supreme Court held

that individuals are entitled to fair notice of what conduct is punishable and the “wide-ranging

inquiry” required by the residual clause to determine what conduct is encompassed results in

unpredictable and arbitrary enforcement. See id. at 2557. Three years after Johnson, the Supreme

Court issued its decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which invalidated the



                                                  3
residual clause of 18 U.S.C. § 16(b)’s crime of violence definition. This clause is identical to

§ 924(c)’s crime of violence residual clause. Compare id. at 1211 (defining 18 U.S.C. § 16(b)’s

residual clause as “any other offense that is a felony and that, by its nature, involves a substantial

risk that physical force against the person or property of another may be used in the course of

committing the offense”) with 18 U.S.C. § 942(c)(3)(B).

       Most recently, during the pendency of Petitioner’s § 2255 motion, the Supreme Court

issued its opinion in United States v. Davis, 139 S. Ct. 2319 (2019), which invalidated another

residual clause – the residual clause of § 924(c)(3)(B). The Supreme Court held that, like the

residual clauses in Johnson and Dimaya, § 924(c)(3)(B)’s crime of violence residual clause was

also unconstitutionally vague. See id. at 2336. Importantly, however, Davis only invalidated §

924(c)(3)(B) and not the entirety of § 924(c). See id. (“We agree … that § 924(c)(3)(B) is

unconstitutionally vague.”). Accordingly, convictions based upon a defendant’s use or carrying

of a firearm in relation to a drug trafficking crime or upon a crime of violence defined under

§ 924(c)(3)(A) are still valid. See In re Navarro, 931 F.3d 1298, 1302-03 (11th Cir. 2019) (holding

that a petitioner’s § 924(c) conviction fully supported by drug trafficking offenses was outside the

scope of Davis); see also United States v. Thomas, 933 F.3d 685, 695 n.5 (7th Cir. 2019)

(upholding conviction under § 924(c) where predicate crime was a bank robbery which fell under

§ 924(c)(3)(A)’s crime of violence elements clause); Kidd v. United States, 929 F.3d 578, 581 (8th

Cir. 2019) (“Because § 924(c)(3)(A) [the crime of violence elements clause] applies in this case,

the Supreme Court’s recent decision in United States v. Davis does not afford [petitioner] the relief

he seeks.”).

       Here, Petitioner’s argument overlooks that his conviction under § 924(c) was based solely

upon a drug trafficking offense.      Petitioner’s indictment, plea agreement, and judgment of



                                                  4
conviction all state his crime as “Use of a Firearm in Furtherance of a Drug Trafficking Offense

that Caused Death.” (ECF Nos. 12-1, 12-2; see also Crim. No. 06-736, ECF No. 113 (emphasis

added).) Therefore, although Davis invalidated § 924(c)(3)(B), Petitioner’s conviction was not

based upon the residual clause and was not implicated by the decisions in Davis or Johnson. See

Thomas, 933 F.3d 695 n.5. Accordingly, Petitioner is not entitled to relief on his claim.

IV.    CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003);

see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason would not

disagree with this Court’s conclusion that Petitioner has failed to make a substantial showing of

the denial of a constitutional right insomuch as Petitioner’s claim is without merit, Petitioner’s

habeas petition is inadequate to proceed further and therefore, a certificate of appealability shall

not issue.

V.     CONCLUSION

       For the reasons stated above, the Petitioner’s habeas petition is DENIED and a certificate

of appealability shall not issue.



DATED: September 18, 2019                              s/Robert B. Kugler
                                                       ROBERT B. KUGLER
                                                       United States District Judge



                                                  5
